Per Curiam.
The plaintiffs’ allegations and evidence show the defendant acquired the land by deed from the Atlantic Coast Line Railroad which in turn had acquired it in fee and held it for railroad purposes. The evidence failed to show any dedication by the owner, or the exercise or assumption of any control over it by any city, county, or State authority. Prior to the deed to the defendant, the Atlantic Coast Line Railroad had held and used the property in its public transportation business. The land so held was protected against loss by adverse possession. G.S. 1-44. At most, the plaintiffs were permissive licensees. The erection of the fence was a revocation of the license.
The judgment of nonsuit is
Affirmed.